Exhibit 10.1

NUCOR CORPORATION

2014 OMNIBUS INCENTIVE COMPENSATION PLAN

as amended and restated effective February 17, 2020

 



--------------------------------------------------------------------------------

NUCOR CORPORATION

2014 OMNIBUS INCENTIVE COMPENSATION PLAN

Table of Contents

 

ARTICLE I INTRODUCTION      1   ARTICLE II DEFINITIONS; CONSTRUCTION      1  

Section 2.1 Definitions

     1  

Appreciation Right

     1  

Award Agreement

     1  

Base Price

     1  

Board

     1  

Change in Control

     1  

Code

     3  

Committee

     3  

Company

     3  

Common Share

     3  

Date of Grant

     3  

Date of Grant

     3  

Disability

     3  

Effective Date

     3  

Exchange Act

     3  

Fair Market Value

     3  

Incentive Award

     3  

Incentive Stock Options

     4  

Option Price

     4  

Optionee

     4  

Other Award

     4  

Outside Director

     4  

Participant

     4  

Performance Objectives

     4  

Performance Period

     4  

Performance Share

     4  

Performance Unit

     4  

Plan

     4  

Restricted Share

     4  

Restricted Share Unit

     4  

Retirement

     4  

Spread

     5  

Stock Option

     5  

Subsidiary

     5  

Section 2.2 Construction

     5   ARTICLE III COMMON SHARES SUBJECT TO THE PLAN      5  

Section 3.1 General

     5  

Section 3.2 Share Counting

     6  

 

i



--------------------------------------------------------------------------------

Section 3.3 Award Limitations

     6   ARTICLE IV STOCK OPTIONS      6   ARTICLE V RESTRICTED SHARES AND
RESTRICTED SHARE UNITS      8   ARTICLE VI APPRECIATION RIGHTS      9   ARTICLE
VII PERFORMANCE UNITS AND PERFORMANCE SHARES      10   ARTICLE VIII INCENTIVE
AWARDS      11   ARTICLE IX OTHER AWARDS      12   ARTICLE X RESTRICTIVE
COVENANTS      12  

Section 10.1 Noncompetition

     12  

Section 10.2 Non-solicitation

     13   ARTICLE XI ADJUSTMENTS      13   ARTICLE XII ADMINISTRATION OF THE
PLAN      14  

Section 12.1 Committee Authority

     14  

Section 12.2 Indemnification

     14   ARTICLE XIII CHANGE IN CONTROL      15   ARTICLE XIV AMENDMENTS AND
TERMINATION      15  

Section 14.1 Amendments to the Plan

     15  

Section 14.2 Amendments to Awards

     16  

Section 14.3 Prohibition of Certain Amendments and Re-Pricings

     16   ARTICLE XV OTHER MATTERS      16  

Section 15.1 Nontransferability

     16  

Section 15.2 No Rights to Awards

     17  

Section 15.3 Share Certificates

     17  

Section 15.4 Withholding

     17  

Section 15.5 Award Agreements

     17  

Section 15.6 No Limit on Other Compensation Arrangements

     18  

Section 15.7 No Right to Employment

     18  

Section 15.8 No Rights as Stockholder

     18  

Section 15.9 Governing Law

     18  

Section 15.10 Severability

     18  

Section 15.11 Other Laws

     18  

Section 15.12 No Trust or Fund Created

     19  

Section 15.13 No Fractional Shares

     19  

Section 15.14 Requirement of Consent and Notification of Election Under
Section 83(b) of the Code or Similar Provision

     19  

Section 15.15 Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code

     19  

Section 15.16 Recoupment of Awards

     19  

Section 15.17 International Employees

     20  

 

ii



--------------------------------------------------------------------------------

Section 15.18 Compliance with Code Section 409A

     20  

Section 15.19 Limited Effect of Restatement

     20   ARTICLE XVI DURATION OF THE PLAN      21  

 

 

iii



--------------------------------------------------------------------------------

NUCOR CORPORATION

2014 OMNIBUS INCENTIVE COMPENSATION PLAN

as amended and restated effective February 17, 2020

ARTICLE I

INTRODUCTION

The Company adopted and established the Nucor Corporation 2014 Omnibus Incentive
Compensation Plan effective as of January 1, 2014, and the Plan was subsequently
approved by the Company’s stockholders at the 2014 annual meeting held on May 8,
2014. The Company desires to amend and restate the Plan to (a) authorize
additional shares for award under the Plan, (b) update the provisions of the
Plan applicable to performance-based awards in response to recent changes to
Section 162(m) of the Code, (c) extend the term of the Plan from December 31,
2023 to February 16, 2030, and (d) otherwise meet current needs.

ARTICLE II

DEFINITIONS; CONSTRUCTION

Section 2.1 Definitions. For purposes of the Plan, capitalized terms used herein
shall have the following meanings:

“Appreciation Right” means a right granted pursuant to Article VI.

“Award Agreement” means an agreement, certificate, resolution or other type or
form of writing or other evidence approved by the Committee which sets forth the
terms and conditions of Stock Options, Appreciation Rights, Performance Units,
Performance Shares, Restricted Shares, Restricted Share Units or Incentive
Awards awarded under the Plan. An Award Agreement may be in an electronic
medium, may be limited to a notation on the books and records of the Company
and, with the approval of the Committee, need not be signed by a representative
of the Company or a Participant.

“Base Price” means the price used as the basis for determining the Spread upon
the exercise of an Appreciation Right.

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of any one of the following events:

(a) individuals who, at the Effective Date, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director after the Effective Date and whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest (as described in Rule 14a-11 under the



--------------------------------------------------------------------------------

Exchange Act (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any “person” (as such term is defined in
Section 3(a)(9) of the Exchange Act and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) other than the Board (“Proxy Contest”), including
by reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, shall be an Incumbent Director;

(b) any person becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty-five percent (25%) or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this subsection (b) shall not be a Change in Control if it is the result of any
of the following acquisitions: (i) an acquisition directly by or from the
Company or any Subsidiary; (ii) an acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any Subsidiary,
(iii) an acquisition by an underwriter temporarily holding securities pursuant
to an offering of such securities, or (iv) an acquisition pursuant to a
Non-Qualifying Transaction (as defined in subsection (c) below); or

(c) the consummation of a reorganization, merger, consolidation, statutory share
exchange, liquidation, dissolution or similar form of corporate transaction
involving the Company that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Reorganization”), or the sale or other disposition of all or substantially all
of the Company’s assets (a “Sale”), unless immediately following such
Reorganization or Sale: (i) more than fifty percent (50%) of the total voting
power of (x) the corporation resulting from such Reorganization or the
corporation which has acquired all or substantially all of the assets of the
Company (in either case, the “Surviving Corporation”), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of one hundred percent (100%) of the voting securities eligible to elect
directors of the Surviving Corporation (the “Parent Corporation”), is
represented by the Company Voting Securities that were outstanding immediately
prior to such Reorganization or Sale (or, if applicable, is represented by
shares into which Company Voting Securities were converted pursuant to such
Reorganization or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to the Reorganization or
Sale, (ii) no person (other than (x) the Company, (y) any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Corporation or the
Parent Corporation, or (z) a person who immediately prior to the Reorganization
or Sale was the beneficial owner of twenty-five percent (25%) or more of the
outstanding Company Voting Securities) is the beneficial owner, directly or
indirectly, of twenty-five percent (25%) or more of the total voting power of
the outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation),
and (iii) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Reorganization or Sale were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Reorganization or Sale (any Reorganization
or Sale which satisfies all of the foregoing criteria, a “Non-Qualifying
Transaction”).

 

2



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute, and applicable regulations.

“Committee” means the Compensation and Executive Development Committee of the
Board.

“Company” means Nucor Corporation, a Delaware corporation and any successor
thereto.

“Common Share” means a share of the common stock, par value of $0.40, of the
Company or any security into which such share may be changed by reason of any
transaction or event of the type referred to in Article XI.

“Date of Grant” means the date specified by the Committee on which a grant of
Stock Options, Appreciation Rights, Performance Units, Performance Shares or
Incentive Awards or a grant or sale of Restricted Shares or Restricted Share
Units shall become effective.

“DGCL” is defined in Section 12.1.

“Disability” means “disability” or “disabled” as defined in any long-term
disability plan sponsored by the Company or a Subsidiary in which the
Participant participates. In the event the Participant does not participate in
any long-term disability plan sponsored by the Company or a Subsidiary,
“disability” means the Participant is unable to engage in substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than 12 months. No Participant shall
be considered to have a Disability unless he or she furnishes proof of the
existence thereof in such form and manner, and at such times, as the Committee
may require.

“Effective Date” means February 17, 2020, subject to approval of the Plan by the
Company’s stockholders at the 2020 annual meeting of the Company’s stockholders
or any adjournment thereof.

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

“Fair Market Value” of a Common Share on any given date means (a) the closing
price of such Common Share as reported on the New York Stock Exchange composite
tape on the immediately preceding day or (b) if Common Shares were not traded on
the New York Stock Exchange on such day, then on the next preceding day that
Common Shares were traded on such exchange, all as reported by such source as
the Committee may select.

“Incentive Award” means a cash award to a Participant pursuant to Article VIII.

 

3



--------------------------------------------------------------------------------

“Incentive Stock Options” means Stock Options that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.

“Option Price” means the purchase price payable on exercise of a Stock Option.

“Optionee” means the optionee named in an Award Agreement evidencing an
outstanding Stock Option.

“Other Award” means an award to a Participant pursuant to Article IX.

“Outside Director” means a member of the Board who is not also an employee of
the Company or a Subsidiary.

“Participant” means any director, officer, employee or consultant of the Company
or its Subsidiaries who is selected by the Committee to receive an award under
the Plan.

“Performance Objectives” means the measurable performance objective or
objectives established pursuant to the Plan for Participants who have received
grants of Performance Units or Performance Shares, Incentive Awards or, when so
determined by the Committee, Stock Options, Appreciation Rights, Restricted
Shares and Restricted Share Units. Performance Objectives may be described in
terms of Company-wide objectives or objectives that are related to the
performance of the individual Participant or of the Subsidiary, division,
department, region or function within the Company or Subsidiary in which the
Participant is employed. The Performance Objectives may be made relative to the
performance of other corporations.

“Performance Period” means, in respect of a Performance Unit, Performance Share
or Incentive Award, a period of time established pursuant to Article VII or VIII
within which the Performance Objectives relating to such Performance Share,
Performance Unit or Incentive Award are to be achieved.

“Performance Share” means a bookkeeping entry that records the equivalent of one
Common Share awarded pursuant to Article VII.

“Performance Unit” means a bookkeeping entry that records a unit equivalent to
$1.00 awarded pursuant to Article VII.

“Plan” means the Nucor Corporation 2014 Omnibus Incentive Compensation Plan, as
set forth herein and as amended from time to time.

“Restricted Share” means a Common Share granted or sold pursuant to Article V of
the Plan as to which neither the substantial risk of forfeiture nor the
prohibition on transfers referred to in such Article V has expired.

“Restricted Share Unit” means a bookkeeping entry that records the equivalent of
one Common Share awarded pursuant to Article V.

“Retirement” means the voluntary termination of a Participant’s employment after
the date the Participant has attained such age and completed such years of
service as may be specified by the Committee, and if required in the Award
Agreement, with the approval of the Committee.

 

4



--------------------------------------------------------------------------------

“Spread” means the excess of the Fair Market Value on the date when an
Appreciation Right is exercised over the Base Price provided for in the
Appreciation Right.

“Stock Option” means the right to purchase Common Shares from the Company upon
the exercise of an option granted pursuant to Article IV.

“Subsidiary” means any corporation (other than the Company), limited liability
company, or other business organization in an unbroken chain of entities
beginning with the Company in which each of such entities other than the last
one in the unbroken chain owns stock, units, or other interests possessing fifty
percent (50%) or more of the total combined voting power of all classes of
stock, units, or other interests in one of the other entities in that chain.

Section 2.2 Construction. To the extent the definitions ascribed to the terms in
Section 2.1 are different from the definitions ascribed to the same or similar
terms in any other employee benefit plan sponsored or maintained by the Company,
the definitions in Section 2.1 shall govern and control for purposes of
administering this Plan only and shall not affect or modify or otherwise be used
for the administration of any such other employee benefit plan. Whenever used
herein, unless the context clearly indicates otherwise, a pronoun in the
masculine gender shall include the feminine gender, and the singular shall
include the plural and the plural the singular. The conjunction “or” shall
include both the conjunctive and disjunctive, and the adjective “any” shall mean
one or more or all. Article, section and paragraph headings in the Plan have
been inserted for convenience of reference only and are to be ignored in any
construction of the provisions hereof. A reference to a “Section” or an
“Article” means a Section or Article of the Plan and not of another source
unless another source is specified or clearly indicated. Any reference in the
Plan to the masculine gender is for convenience of expression only and includes
the feminine gender unless the context clearly indicates otherwise.

ARTICLE III

COMMON SHARES SUBJECT TO THE PLAN

Section 3.1 General. Subject to adjustment as provided in Article XI, the number
of Common Shares that may be issued or transferred from and after January 1,
2014 (a) upon the exercise of Stock Options or Appreciation Rights, (b) as
Restricted Shares and released from substantial risks of forfeiture thereof,
(c) in payment of Restricted Share Units that have become vested, (d) in payment
of Performance Units or Performance Shares that have been earned, (e) in payment
of awards granted under Article IX or (f) in payment of dividend equivalents
paid with respect to awards made under the Plan shall not exceed in the
aggregate 19,000,000 (which amount represents the sum of 13,000,000 (the number
of Common Shares available for issuance under the Plan when it was initially
adopted effective January 1, 2014) plus 6,000,000 (the increase in the number of
Common Shares available for issuance under the Plan made by this amendment and
restatement of the Plan)). Such Common Shares may be shares of original
issuance, treasury shares or a combination of the foregoing.

 

5



--------------------------------------------------------------------------------

Section 3.2 Share Counting. The Committee may adopt reasonable counting
procedures to ensure appropriate counting, avoid double counting (as, for
example, in the case of tandem or substitute awards) and make adjustments in the
number of Common Shares available under Section 3.1 or otherwise specified in
the Plan or in any award granted hereunder if the number of Common Shares
actually delivered differs from the number of Common Shares previously counted
in connection with an award, provided such counting procedures comply with the
requirements of this Section 3.2. Common Shares subject to an award that is
canceled, expired, forfeited, settled in cash or is otherwise terminated without
a delivery of Common Shares to the Participant will again be available for
awards. Common Shares withheld in payment of the exercise price or taxes
relating to an award and Common Shares surrendered in payment of any exercise
price or taxes relating to an award shall be considered Common Shares delivered
to the Participant and shall not be available for awards under the Plan. In
addition, if the amount payable upon exercise of an Appreciation Right is paid
in Common Shares, the total number of Common Shares subject to the Appreciation
Right shall be considered Common Shares delivered to the Participant (regardless
of the number of Common Shares actually delivered to the Participant) and shall
not be available for awards under the Plan. This Section 3.2 shall apply to the
number of Common Shares reserved and available for Incentive Stock Options only
to the extent consistent with applicable regulations relating to Incentive Stock
Options under the Code.

Section 3.3 Award Limitations. Notwithstanding any other provision of the Plan
to the contrary:

(a) in no event shall any Participant in any calendar year receive:

(i) an award of Stock Options, Appreciation Rights and Other Awards, in the
aggregate, for more than 1,000,000 Common Shares, subject to adjustment as
provided in Article XI;

(ii) an award of Performance Shares, Restricted Shares or Restricted Share Units
specifying Performance Objectives covering more than 500,000 Common Shares,
subject to adjustment as provided in Article XI;

(iii) Performance Units having an aggregate maximum value as of their respective
Dates of Grant in excess of $10,000,000; or

(iv) an Incentive Award of more than $10,000,000; and

(b) the sum of the grant date value of equity-based awards and cash fees that
may be granted or paid to an Outside Director as compensation for services as an
Outside Director in any calendar year shall not exceed $750,000.

ARTICLE IV

STOCK OPTIONS

The Committee may, from time to time and upon such terms and conditions as it
may determine, authorize the granting to Participants of Stock Options. Each
such grant may utilize

 

6



--------------------------------------------------------------------------------

any or all of the authorizations, and shall be subject to all of the
limitations, contained in the following provisions:

(a) Each grant shall specify the number of Common Shares to which it pertains,
subject to adjustments as provided in Article XI.

(b) Each grant shall specify an Option Price per share, which shall be equal to
or greater than the Fair Market Value on the Date of Grant.

(c) Each grant shall specify whether the Option Price shall be payable (i) in
cash or by check acceptable to the Company, (ii) by the actual or constructive
transfer to the Company of Common Shares owned by the Optionee, or (iii) by a
combination of such methods of payment.

(d) To the extent permitted by applicable laws, any grant may provide for
deferred payment of the Option Price from the proceeds of sale through a bank or
broker on a date satisfactory to the Company of some or all of the Common Shares
to which such exercise relates.

(e) Successive grants may be made to the same Participant whether or not any
Stock Options previously granted to such Participant remain unexercised.

(f) Each grant shall specify the period or periods of continuous service by the
Optionee with the Company or any Subsidiary that is necessary before the Stock
Options or installments thereof will become exercisable.

(g) Any grant of Stock Options may specify Performance Objectives that must be
achieved as a condition to the exercise of such rights.

(h) Stock Options granted under the Plan may be (i) options, including, without
limitation, Incentive Stock Options, that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify, or (iii) combinations of the foregoing.

(i) No Stock Option shall be exercisable more than 10 years from the Date of
Grant.

(j) Each grant of Stock Options shall be evidenced by an Award Agreement which
shall contain such terms and provisions, consistent with the Plan and applicable
sections of the Code, as the Committee may approve.

(k) No Stock Option may provide for the payment of dividend equivalents to the
Optionee.

 

7



--------------------------------------------------------------------------------

ARTICLE V

RESTRICTED SHARES AND RESTRICTED SHARE UNITS

The Committee may authorize the grant of Restricted Shares and Restricted Share
Units or the sale of Restricted Shares to Participants. Each such grant or sale
may utilize any or all of the authorizations, and shall be subject to all of the
limitations, contained in the following provisions:

(a) Each grant or sale of Restricted Shares shall constitute an immediate
transfer of the ownership of Common Shares to the Participant in consideration
of the performance of services, entitling such Participant to voting, dividend
and other ownership rights, but subject to the substantial risk of forfeiture
and restrictions on transfer hereinafter referred to.

(b) Each grant or sale of Restricted Shares may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Fair Market Value of a Restricted Share at the Date of Grant.

(c) The Restricted Shares covered by each such grant or sale shall be subject to
a “substantial risk of forfeiture” within the meaning of Section 83 of the Code
over a period of time and the Restricted Share Units covered by each such grant
shall be subject to a vesting period determined by the Committee at the Date of
Grant provided that the period for which such substantial risk of forfeiture or
vesting is to continue shall not be less than three years with respect to grants
to Participants who are employees, except, in either case, (i) in the event of
the Participant’s death, Disability or Retirement or a Change in Control, (ii) a
maximum of one hundred (100) Restricted Shares or Restricted Share Units may be
granted to an employee who is not an officer without minimum vesting if such
award is based on the length of the employee’s continuous full-time service and
(iii) up to five percent (5%) of the Common Shares authorized under the Plan may
be awarded as Restricted Shares or Restricted Share Units without any minimum
vesting requirements.

(d) Each such grant or sale shall provide that during the period for which such
substantial risk of forfeiture or vesting is to continue (i) the transferability
of the Restricted Shares shall be prohibited or restricted in the manner and to
the extent prescribed by the Committee at the Date of Grant (which restrictions
may include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee) and (ii) the
Restricted Share Units shall not be transferable.

(e) Any grant of Restricted Shares or Restricted Share Units may specify
Performance Objectives that, if achieved, shall result in termination or early
termination of the restrictions applicable to such shares or vested or early
vesting of such units. Each grant may specify in respect of such Performance
Objectives a minimum acceptable level of achievement and, if so specified, may
also set forth a formula for determining the number of Restricted Shares on
which restrictions will terminate or the number of Restricted Share Units which
will become vested if performance is at or above the

 

8



--------------------------------------------------------------------------------

minimum level, but falls short of full achievement of the specified Performance
Objectives. The grant of Restricted Shares or Restricted Share Units subject to
Performance Objectives shall specify that, before the restrictions period with
respect to the Restricted Shares is terminated or the Restricted Share Units
become vested, the Committee must determine that the Performance Objectives have
been satisfied.

(f) Each grant Restricted Share Units shall specify the time and manner of
payment of Restricted Share Units that have become vested. Any grant may specify
that the amount payable with respect thereto may be paid by the Company to the
Participant in cash, in Common Shares or in any combination thereof, and may
either grant to the Participant or retain in the Committee the right to elect
among those alternatives.

(g) Any such grant or sale of Restricted Shares or Restricted Share Units may
require that any or all dividends or other distributions paid thereon during the
period of such restrictions be automatically deferred and reinvested in
additional Restricted Shares or Restricted Share Units, which may be subject to
the same restrictions as the underlying award.

(h) Each grant or sale of Restricted Shares or Restricted Share Units shall be
evidenced by an Award Agreement, which shall contain such terms and provisions,
consistent with the Plan and applicable sections of the Code, as the Committee
may approve. Unless otherwise directed by the Committee, each certificate
representing a Restricted Share shall be held in custody by the Company until
all restrictions thereon shall have lapsed, together with a stock power executed
by the Participant in whose name such certificate is registered, endorsed in
blank and covering such Restricted Share.

ARTICLE VI

APPRECIATION RIGHTS

The Committee may authorize the granting to any Participant of Appreciation
Rights. An Appreciation Right shall be a right of the Participant to receive
from the Company an amount determined by the Committee, which shall be expressed
as a percentage of the Spread (not exceeding 100%) at the time of exercise. Each
grant of Appreciation Rights may utilize any or all of the authorizations, and
shall be subject to all of the requirements, contained in the following
provisions:

(a) Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Company in cash, in Common Shares or in any combination
thereof and may either grant to the Participant or retain in the Committee the
right to elect among those alternatives.

(b) Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Committee at the Date of Grant.

(c) Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.

 

9



--------------------------------------------------------------------------------

(d) Each grant of an Appreciation Right shall be evidenced by an Award
Agreement, which shall (i) describe such Appreciation Right, (ii) state that
such Appreciation Right is subject to all the terms and conditions of the Plan
and (iii) contain such other terms and provisions, consistent with the Plan and
applicable sections of the Code, as the Committee may approve.

(e) No Appreciation Right may provide for the payment of dividend equivalents to
the Participant.

(f) Each grant shall specify a Base Price, which shall be equal to or greater
than the Fair Market Value on the Date of Grant.

(g) Successive grants may be made to the same Participant regardless of whether
any Appreciation Rights previously granted to the Participant remain
unexercised.

(h) No Appreciation Right granted under the Plan may be exercised more than
10 years from the Date of Grant.

ARTICLE VII

PERFORMANCE UNITS AND PERFORMANCE SHARES

The Committee may authorize the granting to Participants of Performance Units
and Performance Shares that will become payable (or payable early) to a
Participant upon achievement of specified Performance Objectives. Each such
grant may utilize any or all of the authorizations, and shall be subject to all
of the limitations, contained in the following provisions:

(a) Each grant shall specify the number of Performance Units or Performance
Shares to which it pertains, which number may be subject to adjustment to
reflect changes in compensation or other factors.

(b) The Performance Period with respect to each Performance Unit or Performance
Share shall be such period of time (not less than one year, except in the event
of a Change in Control) commencing with the Date of Grant as shall be determined
by the Committee at the time of grant.

(c) Any grant of Performance Units or Performance Shares shall specify
Performance Objectives which, if achieved, shall result in payment or early
payment of the award, and each grant may specify in respect of such specified
Performance Objectives a minimum acceptable level of achievement and may also
set forth a formula for determining the number of Performance Units or
Performance Shares that will be earned if performance is at or above the minimum
level, but falls short of full achievement of the specified Performance
Objectives. The grant of Performance Units or Performance Shares shall specify
that, before the Performance Shares or Performance Units shall be earned and
paid, the Committee must determine that the Performance Objectives have been
satisfied. The grant of Performance Units or Performance Shares shall specify
that, before the Performance Units or Performance Shares shall be earned and
paid, the Committee must determine that the Performance Objectives have been
satisfied.

 

10



--------------------------------------------------------------------------------

(d) Each grant shall specify the time and manner of payment of Performance Units
or Performance Shares that have been earned. Any grant may specify that the
amount payable with respect thereto may be paid by the Company to the
Participant in cash, in Common Shares or in any combination thereof, and may
either grant to the Participant or retain in the Committee the right to elect
among those alternatives.

(e) Any grant of Performance Units may specify that the amount payable or the
number of Common Shares issued with respect thereto may not exceed maximums
specified by the Committee at the Date of Grant. Any grant of Performance Shares
may specify that the amount payable with respect thereto may not exceed a
maximum specified by the Committee at the Date of Grant.

(f) Each grant of Performance Units or Performance Shares shall be evidenced by
an Award Agreement, which shall contain such terms and provisions, consistent
with the Plan and applicable sections of the Code, as the Committee may approve.

(g) The Committee may, at or after the Date of Grant of Performance Units or
Performance Shares, provide for the payment of contingent dividends or dividend
equivalents to the holder thereof either in cash or in additional Common Shares,
provided such dividends or dividend equivalents shall be paid to the Participant
only if the Performance Units or Performance Shares with respect to which such
dividends or dividend equivalents are payable are earned by the Participant.

ARTICLE VIII

INCENTIVE AWARDS

The Committee may authorize the granting to Participants of Incentive Awards
that will become payable to a Participant upon achievement of specified
Performance Objectives. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the limitations, contained in the
following provisions:

(a) The Performance Period with respect to each Incentive Award shall be such
period of time commencing with the Date of Grant as shall be determined by the
Committee at the time of grant.

(b) Any grant of an Incentive Award shall specify Performance Objectives which,
if achieved, will result in payment of the award, and each grant may specify in
respect of such specified Performance Objectives a minimum acceptable level of
achievement and may also set forth a formula for determining the amount of the
Incentive Award that will be earned if performance is at or above the minimum
level, but falls short of full achievement of the specified Performance
Objectives. The grant of an Incentive Award shall specify that, before the
Incentive Award shall be earned and paid, the Committee must determine that the
Performance Objectives have been satisfied.

 

11



--------------------------------------------------------------------------------

(c) Each grant shall specify the time and manner of payment of the Incentive
Award that has been earned. Any grant may specify that the amount payable with
respect thereto may be paid by the Company to the Participant in cash, in Common
Shares or in any combination thereof, and may either grant to the Participant or
retain in the Committee the right to elect among those alternatives.

(d) Any grant of an Incentive Award may specify that the amount payable or the
number of Common Shares issued with respect thereto may not exceed maximums
specified by the Committee at the Date of Grant.

ARTICLE IX

OTHER AWARDS

The Committee is authorized, subject to limitations under applicable law, to
grant to any Participant Other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Common Shares or factors that may influence the value of Common Shares,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Common Shares, purchase rights for
Common Shares, awards with value and payment contingent upon performance of the
Company or business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of Common Shares or
the value of securities of, or the performance of specified Subsidiaries or
other business units of, the Company. The Committee shall determine the terms
and conditions of such Other Awards. Common Shares delivered pursuant to an
Other Award in the nature of a purchase right granted under this Article IX
shall be purchased for such consideration, paid for at such times, by such
methods, and in such forms, including, without limitation, cash, Common Shares,
notes or other property, as the Committee shall determine. Cash awards may also
be granted as an element of, or as a supplement to, any Other Award granted
under the Plan. The Committee is authorized to grant Common Shares as a bonus,
or to grant Common Shares or other awards in lieu of obligations of the Company
or a Subsidiary to pay cash or deliver other property under the Plan or under
other plans or compensatory arrangements, subject to such terms as shall be
determined by the Committee.

ARTICLE X

RESTRICTIVE COVENANTS

Section 10.1 Noncompetition. An Award Agreement may require, as determined by
the Committee in its sole discretion, that in the event a Participant, at any
time during the Participant’s employment with the Company and for a period of up
to two (2) years thereafter, directly or indirectly (whether for compensation or
otherwise), alone or as an agent, principal, partner, officer, employee,
trustee, director, stockholder or in any other capacity, owns, manages,
operates, joins, controls or participates in the ownership, management,
operation or control of, or furnishes any capital to, or is connected in any
manner with, or provides any services as a consultant for, any business which
Competes with the Company or a Subsidiary, the Participant shall (a) immediately
forfeit any portion of the award subject to the Award Agreement that is then
outstanding and (b) return to the Company the economic value of the award
subject to the Award Agreement that was realized or obtained by the Participant
since the date that is six (6) months before the date of the Participant’s
action as described in this section.

 

12



--------------------------------------------------------------------------------

Section 10.2 Non-solicitation. An Award Agreement may also require, as
determined by the Committee in its sole discretion, that for a period of up to
two (2) years from the date of termination of employment, in the event the
Participant who received the award subject to the Award Agreement, on his or her
own behalf or on behalf of any person, firm or company, directly or indirectly,
solicits or offers employment to any person who has been employed by the Company
or a Subsidiary at any time during the six (6) months immediately preceding such
solicitation or solicits, contacts or attempts to influence any “Customer” or
“Prospective Customer” of the Company to alter its business with the Company or
to conduct business with another business which Competes with the Company or a
Subsidiary, the Participant shall (a) immediately forfeit all of the award
subject to the Award Agreement that is then outstanding and (b) return to the
Company the economic value of the award subject to the Award Agreement that was
realized or obtained by the Participant since the date that is six (6) months
before the date of the Participant’s solicitation under this section. “Customer”
means any customer of the Company with whom the Participant or the Participant’s
direct reports had significant contact during the six (6) month period preceding
the Participant’s termination of employment. “Prospective Customer” means any
person or entity targeted by the Company as a potential user of the Company’s
products or services, and whom the Participant or the Participant’s direct
reports participated in the solicitation of during the six (6) month period
preceding the Participant’s termination of employment.

ARTICLE XI

ADJUSTMENTS

The Committee shall make or provide for such adjustments in the numbers of
Common Shares covered by outstanding Common Share-based awards outstanding
hereunder, in the Option Price and Base Price provided in outstanding Stock
Options or Appreciation Rights, and in the kind of shares covered thereby, as
the Committee, in its sole discretion, exercised in good faith, shall determine
is equitably required to prevent dilution or enlargement of the rights of
Participants that otherwise would result from (a) any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company, (b) any merger, consolidation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets (including, without limitation, a special or large
non-recurring dividend), issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing (a “Corporate Transaction”). Notwithstanding the foregoing, to
the extent that a Corporate Transaction involves a nonreciprocal transaction
between the Company and its stockholders that causes the per-share value of the
Common Shares underlying outstanding awards under the Plan to change, such as a
stock dividend, stock split, spin-off, rights offering or recapitalization
through a large, nonrecurring cash dividend (an “Equity Restructuring”), the
Committee shall be required to make or provide for such adjustments set forth in
the preceding sentence that, in its sole discretion, are required to equalize
the value of the outstanding awards under the Plan before and after the Equity
Restructuring. In the event of any Corporate Transaction, the Committee, in its
discretion, may provide in substitution for any or all outstanding awards under
the Plan such alternative consideration as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all awards so replaced. The Committee may also make or provide for
such adjustments in the numbers of shares specified in Article III as the
Committee in its sole discretion, exercised in good faith, may determine is
appropriate to

 

13



--------------------------------------------------------------------------------

reflect any transaction or event described in this Article XI; provided,
however, that any such adjustment to a Stock Option intended to qualify as an
Incentive Stock Option shall be made only if and to the extent such adjustment
would not cause such Stock Option to fail to so qualify. Notwithstanding the
foregoing, no adjustment shall be required pursuant to this Article XI if such
action would cause an award to fail to satisfy the conditions of any applicable
exception from the requirements of Article 409A of the Code or otherwise could
subject a Participant to the additional tax imposed under Article 409A of the
Code with respect to an outstanding award.

ARTICLE XII

ADMINISTRATION OF THE PLAN

Section 12.1 Committee Authority. The Plan shall be administered by the
Committee. The Committee shall have all of the powers necessary to enable it to
properly carry out its duties under the Plan. Not in limitation of the
foregoing, the Committee shall have the power to construe and interpret the Plan
and to determine all questions that shall arise thereunder and to make all other
determinations necessary or advisable for the administration of the Plan. The
Committee shall have such other and further specified duties, powers, authority
and discretion as are elsewhere in the Plan either expressly or by necessary
implication conferred upon it. The Committee may appoint such agents, who need
not be members of the Committee, as it may deem necessary for the effective
performance of its duties, and may delegate to such agents such powers and
duties as the Committee may deem expedient or appropriate that are not
inconsistent with the intent of the Plan to the fullest extent permitted under
Delaware General Corporation Law (“DGCL”) Section 157 (or any successor
provisions thereto) and related applicable DGCL Sections. The decision of the
Committee or any agent of the Committee upon all matters within the scope of its
authority shall be final and conclusive on all persons.

Section 12.2 Indemnification. No member of the Board, the Committee or any
employee of the Company or a Subsidiary (each such person, an “Indemnified
Person”) shall be liable for any action taken or omitted to be taken or any
determination made in good faith with respect to the Plan or any award
hereunder. Each Indemnified Person shall be indemnified and held harmless by the
Company against and from (a) any loss, cost, liability or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Indemnified Person
in connection with or resulting from any action, suit or proceeding to which
such Indemnified Person may be a party or in which such Indemnified Person may
be involved by reason of any action taken or omitted to be taken under the Plan
or any Award Agreement and (b) any and all amounts paid by such Indemnified
Person, with the Company’s approval, in settlement thereof, or paid by such
Indemnified Person in satisfaction of any judgment in any such action, suit or
proceeding against such Indemnified Person, provided that the Company shall have
the right, at its own expense, to assume and defend any such action, suit or
proceeding, and, once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnified Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such
Indemnified Person giving rise to the indemnification claim resulted from such
Indemnified Person’s bad faith, fraud or willful criminal act or omission or
that such right of indemnification is otherwise prohibited by law or by the
Company’s Certificate of Incorporation or Bylaws. The foregoing right of
indemnification shall not be exclusive of any

 

14



--------------------------------------------------------------------------------

other rights of indemnification to which Indemnified Persons may be entitled
under the Company’s Certificate of Incorporation or Bylaws, as a matter of law,
or otherwise, or any other power that the Company may have to indemnify such
Indemnified Persons or hold them harmless.

ARTICLE XIII

CHANGE IN CONTROL

In the event of a Change in Control after the date of the adoption of the Plan,
unless (a) otherwise provided in the applicable Award Agreement or (b) provision
is made in connection with the Change in Control for (i) assumption of awards
previously granted or (ii) substitution for previously granted awards with new
awards (which, in the discretion of the Committee, may have the same vesting
schedule as the awards assumed) covering stock of a successor corporation or its
“parent corporation” (as defined in Section 424(e) of the Code) or “subsidiary
corporation” (as defined in Section 424(f) of the Code) with appropriate
adjustments as to the number and kinds of shares and the Option Prices and Base
Prices, if applicable, then:

(a) any outstanding Stock Options or Appreciation Rights then held by
Participants that are unexercisable or otherwise unvested shall automatically be
deemed exercisable or otherwise vested, as the case may be, as of immediately
prior to such Change in Control;

(b) all Performance Units, Performance Shares and Incentive Awards shall be paid
out and earned as if the date of the Change in Control were the last day of the
applicable Performance Period and the greater of “actual” or “target”
performance levels had been achieved; and

(c) all other outstanding awards then held by Participants that are
unexercisable, unvested or still subject to restrictions or forfeiture, shall
automatically be deemed exercisable and vested and all restrictions and
forfeiture provisions related thereto shall lapse as of immediately prior to
such Change in Control.

Notwithstanding the foregoing, nothing contained in this Article XIII shall
affect the Committee’s authority to make the adjustments provided in Article XI
in the event of a Change in Control.

ARTICLE XIV

AMENDMENTS AND TERMINATION

Section 14.1 Amendments to the Plan. Subject to any government regulation, to
any requirement that must be satisfied if the Plan is intended to be a
shareholder approved plan for purposes of the rules of the New York Stock
Exchange or any successor exchange or quotation system on which the Common
Shares may be listed or quoted, the Plan may be amended, modified or terminated
by the Board or the Committee without the approval of the stockholders of the
Company, except that stockholder approval shall be required for any amendment
that would (a) increase the maximum number of Common Shares for which awards may
be granted under the Plan or (b) change the class of employees or other
individuals eligible to participate in

 

15



--------------------------------------------------------------------------------

the Plan. No modification, amendment or termination of the Plan may, without the
consent of the Participant to whom any award has been granted, materially and
adversely affect the rights of such Participant (or his or her transferee) under
such award, unless otherwise provided by the Committee in the applicable Award
Agreement. Notwithstanding the foregoing, the Company reserves the right to
amend the Plan, by action of the Board or the Committee without the consent of
any affected Participant, to the extent deemed necessary or appropriate for
purposes of maintaining compliance with Section 409A of the Code.

Section 14.2 Amendments to Awards. The Committee may waive any conditions or
rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate any award theretofor granted, prospectively or retroactively;
provided, however, that, except as set forth in the Plan, unless otherwise
provided by the Committee in the applicable Award Agreement, any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially and adversely impair the rights of any Participant or any
holder or beneficiary of any award theretofor granted shall not to that extent
be effective without the consent of the impaired Participant, holder or
beneficiary. Notwithstanding the foregoing, the Company reserves the right to
amend any award granted under the Plan, by action of the Board or the Committee
without the consent of any affected Participant, to the extent deemed necessary
or appropriate for purposes of maintaining compliance with Section 409A of the
Code.

Section 14.3 Prohibition of Certain Amendments and Re-Pricings. Notwithstanding
any provision herein to the contrary, the repricing of Stock Options or
Appreciation Rights is prohibited without prior approval of the Company’s
stockholders. For this purpose, a “repricing” means any of the following (or any
other action that has the same effect as any of the following): (a) changing the
terms of a Stock Option or Appreciation Right to lower its Option Price or Base
Price; (b) any other action that is treated as a “repricing” under generally
accepted accounting principles; and (c) repurchasing for cash or canceling a
Stock Option or Appreciation Right at a time when its Option Price or Base Price
is greater than the Fair Market Value of the underlying Shares in exchange for
another award, unless the cancellation and exchange occurs in connection with a
change in capitalization or similar change under Article XI. Such cancellation
and exchange would be considered a “repricing” regardless of whether it is
treated as a “repricing” under generally accepted accounting principles and
regardless of whether it is voluntary on the part of the Participant.
Furthermore, neither the Board nor the Committee shall, without further approval
of the stockholders of the Company, authorize any Stock Option grant to provide
for automatic “reload” rights, the automatic grant of Stock Options to the
Optionee upon the exercise of Stock Options using Shares or other equity.

ARTICLE XV

OTHER MATTERS

Section 15.1 Nontransferability. Except as otherwise specified in the applicable
Award Agreement, during the Participant’s lifetime an award (and any rights and
obligations thereunder) shall be exercisable only by the Participant, or, if
permissible under applicable law, by the Participant’s legal guardian or
representative, and no award (or any rights and obligations thereunder) may be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant otherwise than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance

 

16



--------------------------------------------------------------------------------

shall be void and unenforceable against the Company or any Subsidiary; provided,
that (a) the designation of a beneficiary shall not constitute an assignment,
alienation, pledge, attachment, sale, transfer or encumbrance and (b) the Board
or the Committee may permit further transferability, on a general or specific
basis, and may impose conditions and limitations on any permitted
transferability; provided, however, that (i) Incentive Stock Options granted
under the Plan shall not be transferable in any way that would violate
Section 1.422-2(a)(2) of the Treasury Regulations and (ii) in no event may a
Stock Option or Appreciation Right be transferred for consideration. All terms
and conditions of the Plan and all Award Agreements shall be binding upon any
permitted successors and assigns.

Section 15.2 No Rights to Awards. No Participant or other person shall have any
claim to be granted any award, and there is no obligation for uniformity of
treatment of Participants or holders or beneficiaries of awards. The terms and
conditions of awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant and may be
made selectively among Participants, whether or not such Participants are
similarly situated.

Section 15.3 Share Certificates. All certificates for Common Shares or other
securities of the Company delivered under the Plan pursuant to any award or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Award Agreement or the rules, regulations and other requirements of the
Securities and Exchange Commission, the New York Stock Exchange or any other
stock exchange or quotation system upon which such Common Shares or other
securities are then listed or reported and any applicable federal or state laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. Notwithstanding
any other provision of this Plan to the contrary, the Company may elect to
satisfy any requirement under this Plan for the delivery of stock certificates
through the use of book-entry.

Section 15.4 Withholding. A Participant may be required to pay to the Company or
any Subsidiary, and the Company or any Subsidiary has the right and is hereby
authorized to withhold from any award, from any payment due or transfer made
under any award or under the Plan or from any compensation or other amount owing
to a Participant, the amount (in cash, Common Shares, other securities, other
awards or other property) of any applicable withholding taxes in respect of an
award, its exercise or any payment or transfer under an award or under the Plan
and to take such other action as may be necessary in the opinion of the
Committee or the Company to satisfy all obligations for the payment of such
taxes. If Common Share withholding is applied, to the extent necessary to avoid
adverse accounting consequences, the Company will withhold Common Shares having
a Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax which could be imposed on the transaction.

Section 15.5 Award Agreements. Each award hereunder shall be evidenced by an
Award Agreement, which shall be delivered to the Participant and shall specify
the terms and conditions of the award and any rules applicable thereto,
including, but not limited to, the effect on such award of the death,
Disability, Retirement or termination of employment or service of a Participant
and the effect, if any, of such other events as may be determined by the
Committee.

 

17



--------------------------------------------------------------------------------

Section 15.6 No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Subsidiary from adopting or continuing
in effect other compensation arrangements, which may, but need not, provide for
the grant of options, restricted stock, shares and other types of equity-based
awards (subject to stockholder approval if such approval is required), and such
arrangements may be either generally applicable or applicable only in specific
cases.

Section 15.7 No Right to Employment. The grant of an award shall not be
construed as giving a Participant the right to be retained as a director,
officer, employee or consultant of or to the Company or any Subsidiary, nor
shall it be construed as giving a Participant any rights to continued service on
the Board. Further, the Company or an Subsidiary may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement.

Section 15.8 No Rights as Stockholder. No Participant or holder or beneficiary
of any award has any rights as a stockholder with respect to any Common Shares
to be distributed under the Plan until he or she has become the holder of such
Common Shares. In connection with each grant of Restricted Shares, except as
provided in the applicable Award Agreement, the Participant shall be entitled to
the rights of a stockholder in respect of such Restricted Shares. Except as
otherwise provided in Article XI, Section 14.2 or the applicable Award
Agreement, no adjustments shall be made for dividends or distributions on
(whether ordinary or extraordinary, and whether in cash, Common Shares, other
securities or other property), or other events relating to, Common Shares
subject to an award for which the record date is prior to the date such Shares
are delivered.

Section 15.9 Governing Law. The validity, construction and effect of the Plan
and any rules and regulations relating to the Plan and any Award Agreement shall
be determined in accordance with the laws of the State of Delaware, without
giving effect to the conflict of laws provisions thereof.

Section 15.10 Severability. If any provision of the Plan or any award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or as to any person or award, or would disqualify the Plan or any award under
any law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the award, such provision shall be construed
or deemed stricken as to such jurisdiction, person or award and the remainder of
the Plan and any such award shall remain in full force and effect.

Section 15.11 Other Laws. The Committee may refuse to issue or transfer any
Common Shares or other consideration under an award if, acting in its sole and
plenary discretion, it determines that the issuance or transfer of such Common
Shares or such other consideration might violate any applicable law or
regulation or entitle the Company to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such award shall be
promptly refunded to the relevant Participant, holder or beneficiary. Without
limiting the

 

18



--------------------------------------------------------------------------------

generality of the foregoing, no award granted hereunder shall be construed as an
offer to sell securities of the Company, and no such offer shall be outstanding,
unless and until the Committee in its sole and plenary discretion has determined
that any such offer, if made, would be in compliance with all applicable
requirements of the federal and any other applicable securities laws.

Section 15.12 No Trust or Fund Created. Neither the Plan nor any award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Subsidiary, on one hand, and a
Participant or any other person, on the other hand. To the extent that any
person acquires a right to receive payments from the Company or any Subsidiary
pursuant to an award, such right shall be no greater than the right of any
unsecured general creditor of the Company or such Subsidiary.

Section 15.13 No Fractional Shares. No fractional Common Shares shall be issued
or delivered pursuant to the Plan or any award, and the Committee shall
determine whether cash, other securities or other property shall be paid or
transferred in lieu of any fractional Common Shares or whether such fractional
Common Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.

Section 15.14 Requirement of Consent and Notification of Election Under
Section 83(b) of the Code or Similar Provision. No election under Section 83(b)
of the Code (to include in gross income in the year of transfer the amounts
specified in Section 83(b) of the Code) or under a similar provision of law may
be made unless expressly permitted by the terms of the applicable Award
Agreement or by action of the Committee in writing prior to the making of such
election. If an award recipient, in connection with the acquisition of Shares
under the Plan or otherwise, is expressly permitted under the terms of the
applicable Award Agreement or by such Committee action to make such an election
and the Participant makes the election, the Participant shall notify the
Committee of such election within ten days of filing notice of the election with
the Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to regulations issued under
Section 83(b) of the Code or other applicable provision.

Section 15.15 Requirement of Notification Upon Disqualifying Disposition Under
Section 421(b) of the Code. If any Participant makes any disposition of Common
Shares delivered pursuant to the exercise of an Incentive Stock Option under the
circumstances described in Section 421(b) of the Code (relating to certain
disqualifying dispositions) or any successor provision of the Code, such
Participant shall notify the Company of such disposition within ten (10) days of
such disposition.

Section 15.16 Recoupment of Awards. The Committee may require in any Award
Agreement that any current or former Participant reimburse the Company for all
or any portion of any award, terminate any outstanding, unexercised, unexpired
or unpaid award, rescind any exercise, payment or delivery pursuant to an award
or recapture any Common Shares (whether restricted or unrestricted) or proceeds
from the Participant’s sale of Common Shares issued pursuant to an award to the
extent required by any recoupment or clawback policy adopted by the Committee in
its discretion or to comply with the requirements of any applicable laws.

 

19



--------------------------------------------------------------------------------

Section 15.17 International Employees. In order to facilitate the making of any
grant or combination of grants under the Plan, the Committee may provide for
such special terms for awards to Participants who are nationals of an country
other than the United States of America or who are employed by the Company or
any Subsidiary outside of the United States of America as the Committee may
consider necessary or appropriate to accommodate differences in local law, tax
policy or custom. Moreover, the Committee may approve such supplements to or
amendments, restatements or alternative versions of the Plan as it may consider
necessary or appropriate for such purposes, without thereby affecting the terms
of the Plan as in effect for any other purpose, and the Corporate Secretary or
other appropriate officer of the Company may certify any such document as having
been approved and adopted in the same manner as the Plan. No such special terms,
supplements, amendments or restatements, however, shall include any provisions
that are inconsistent with the terms of the Plan as then in effect unless the
Plan could have been amended to eliminate such inconsistency without further
approval by the stockholders of the Company.

Section 15.18 Compliance with Code Section 409A.

(a) The Plan is intended to comply with Section 409A of the Code.
Notwithstanding any provision of the Plan to the contrary, the Plan shall be
interpreted, operated and administered consistent with this intent. For each
award intended to comply with the short-term deferral exception provided for
under Section 409A of the Code, the related Award Agreement shall provide that
such award shall be paid out by the later of (a) the 15th day of the third month
following the Participant’s first taxable year in which the award is no longer
subject to a substantial risk of forfeiture or (b) the 15th day of the third
month following the end of the Company’s first taxable year in which the award
is no longer subject to a substantial risk of forfeiture. To the extent that the
Committee determines that a Participant would be subject to the additional 20%
tax imposed on certain deferred compensation arrangements pursuant to
Section 409A of the Code as a result of any provision of any award, to the
extent permitted by Section 409A of the Code, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax. The Committee shall determine the nature and scope of such amendment. To
the extent required by Section 409A of the Code, any payment under the Plan made
in connection with the separation from service of a “specified employee” (within
the meaning of Section 409A of the Code) of an award that is deferred
compensation that is subject to Section 409A of the Code shall not be made
earlier than six (6) months after the date of such separation from service.

(b) If an award under the Plan is subject to Section 409A of the Code and a
Change in Control is a payment event for the award under Section 409A of the
Code, then for purposes of determining whether a payment event has occurred with
respect to the award, a Change in Control will not be deemed to have occurred
unless it also constitutes a “change in the ownership or effective control” of
the Company as defined in Section 409A of the Code.

Section 15.19 Limited Effect of Restatement. This instrument amends and restates
the Plan effective as of the Effective Date. Nothing in this instrument shall in
any way change, alter or affect the terms of any award made under the Plan prior
to the Effective Date or the time or

 

20



--------------------------------------------------------------------------------

amount of any Plan benefit or payment due with respect to awards made under the
Plan prior to such date. Not in limitation of the foregoing, it is the intention
of the Company that all awards made under the Plan prior to the Effective Date
that are intended to be “performance-based” compensation under Section 162(m) of
the Code (prior to its amendment by the Tax Cuts and Jobs Act of 2017) shall
continue to be administered, earned, vested and settled in accordance with the
applicable Award Agreement and the applicable provisions of the Plan as in
effect immediately prior to the Effective Date.

ARTICLE XVI

DURATION OF THE PLAN

No awards shall be made under the Plan after February 16, 2030, but all awards
made on or prior to such date shall continue in effect thereafter subject to the
terms thereof and of the Plan.

IN WITNESS WHEREOF, the undersigned authorized officer of the Company has
executed this instrument on behalf of the Company as of the 17th day of
February, 2020.

 

NUCOR CORPORATION

/s/ James D. Frias

James D. Frias Chief Financial Officer, Treasurer and Executive Vice President

 

21